As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Evermore Global Value Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Market Value COMMON STOCKS - 86.1% Asset Management & Custody Banks - 4.0% SC Fondul Proprietatea SA (Romania) $ Voya Financial, Inc. (United States) Casinos & Gaming - 4.7% OPAP SA (Greece) Universal Entertainment Corp. (Japan) Construction & Engineering - 10.5% Compagnie d'Enterprises (Belgium) Fomento de Contrucciones (Spain)* Maire Tecnimont SpA (Italy)* Diversified Financial Services - 4.6% ING Groep NV (Netherlands)*1 Diversified Telecommunication Services - 1.6% Telecom Italia SpA (Italy)* Food Products - 2.6% Marine Harvest Asa (Norway) General Merchandise Stores - 1.9% Retail Holdings NV (Hong Kong)2 Health Care Providers & Services - 3.5% Lifco AB (Sweden) Home Building - 4.2% Green Brick Partners, Inc. (United States)* Household Durables - 1.2% Delclima (Italy)* Industrial Conglomerates - 5.4% Bollore Protection SA (France)* Bollore SA (France)1 K1 Ventures Ltd. (Singapore) Insurance - 10.7% Ambac Financial Group, Inc. (United States)*1 NN Group NV (Netherlands)1 UNIQA Insurance Group AG (Austria) Life Sciences Tools & Services - 1.2% Enzo Biochem Inc. (United States)* Media - 7.7% Promotora de Informaciones SA (Spain)* Promotora de Informaciones SA - Class A - (Spain) ADR* Vivendi SA (France)1 Metals & Mining - 5.2% Schmolz + Bickenbach AG (Switzerland)* Thyssenkrupp AG (Germany) Multi-line Insurance - 2.5% American International Group, Inc. (United States) Oil & Gas Drilling - 0.2% Sevan Drilling AS (Norway)* Other Diversified Financial Services - 4.5% Ackermans & van Haaran NV (Belgium) American Capital Ltd. (United States)*1 Oil, Gas & Consumable Fuels - 1.7% Par Petroleum Corp. (United States)* Real Estate Management & Development - 8.2% CK Hutchinson Holdings Ltd (Cayman Islands) Deutsche Office AG (Germany) Selvaag Bolig AS (Norway) TOTAL COMMON STOCKS (Cost $227,957,755) PARTNERSHIPS & TRUSTS - 3.7% Real Estate Investment Trusts - 3.7% Gramercy Property Trust, Inc. (United States) Saltangen Prop Inv (Sweden)2 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,673,684) WARRANTS - 1.2% Diversified Financial Services - 0.1% Alpha Bank AE, Expiration: December, 2017, Exercise Price $0.45 EUR (Greece) Hellenic Financial Stability Fund, Expiration: January, 2018, Exercise Price $1.73 EUR (Greece) Insurance - 1.1% Ambac Financial Group, Inc., Expiration: April, 2023, Exercise Price $16.67(United States)* TOTAL WARRANTS (Cost $4,020,014) Contracts CALL OPTIONS PURCHASED - 0.3% Hedges - 0.3% CurrencyShare Swiss Franc, Expiration: September, 2015, Strike Price $102 (United States)3 iShares 20+ Year Treasury Bond Fund, Expiration: September, 2015, Strike Price $134 (United States)3 iShares Tips Bond Fund, Expiration: June, 2015, Strike Price $117 (United States)3 iShares Tips Bond Fund, Expiration: September, 2015, Strike Price $118 (United States)3 Multi-line Insurance - 0.0% Genworth Financial, Inc., Expiration: January, 2016, Strike Price $15 (United States)3 TOTAL CALL OPTIONS PURCHASED (Cost $1,610,314) PUT OPTIONS PURCHASED - 0.1% Hedges - 0.1% Deutsche Borse AG German Stock Index, Expiration: June, 2015, Strike Price $10,500 EUR (Germany)4 TOTAL PUT OPTIONS PURCHASED (Cost $375,425) Shares SHORT-TERM INVESTMENT - 3.8% Money Market Fund - 3.8% Invesco Liquid Assets Portfolio-Institutional Class, 0.08%5 TOTAL SHORT-TERM INVESTMENT (Cost $10,533,524) TOTAL INVESTMENTS IN SECURITIES - 95.2% (Cost $252,170,716) Other Assets in Excess of Liabilities - 4.8% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt EUR Euro 1 All or a portion of this security was segregated as collateral for forward currency contract. 2 Affiliated company as defined by the Investment Company Act of 1940. 3 100 shares per contract. 4 5 shares per contract. 5 Seven-day yield as of March 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. SCHEDULE OF SECURITY SOLD BUT NOT YET PURCHASED at March 31, 2015 (Unaudited) Shares Value SECURITY SOLD BUT NOT YET PURCHASED - 0.3% Oil, Gas & Consumable Fuels - 0.3% 49,000 Statoil ASA (Norway)* $ TOTAL SECURITY SOLD BUT NOT YET PURCHASED (Proceeds $901,872) $ * Non-income producing security. COUNTRY ALLOCATION at March 31, 2015 (Unaudited) Country Long Exposure Short Exposure^ Net Exposure United States % - % France % - % Netherlands % - % Spain % - % Italy % - % Germany % - % Belgium % - % Sweden % - % Norway % % % Cayman Islands % - % Greece % - % Switzerland % - % Austria % - % Hong Kong % - % Japan % - % Singapore % - % Romania % - % Total % % % ^Security sold but not yet purchased. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Evermore Global Value Fund Summary of Fair Value Exposure at March 31, 2015 (Unaudited) The Evermore Global Value Fund (the "Fund") utilizes various methods to measure the fair value of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access.These types of assets generally included in this category are equities listed in active markets. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data.The types of assets generally included in this category are bonds and financial instruments classified as derivatives. • Level 3— Significant unobservable inputs that are supported by limited or no market activity. Level 3 may include financial instruments whose values are determined using indicative market quotes or required significant management judgment or estimation. These unobservable valuation inputs may include estimates for current yields, maturity/duration, prepayment speed, and indicative market quotes for comparable investments along with other assumptions relating to credit quality, collateral value, complexity of the investment structure, general market conditions and liquidity. This category may include investments where trading has been halted or there are certain restrictions on trading. While these investments are priced using unobservable inputs, the valuation of these investments reflects the best available data and management believes the prices are a reasonable representation of exit price. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment excercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks Conglomerate $ $
